NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               JEROME RANDOLPH,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-1477
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00672-TCW, Judge Thomas C.
Wheeler.
               ______________________

                Decided: June 13, 2017
                ______________________

   JEROME RANDOLPH, Baton Rouge, LA, pro se.

    ALEXIS J. ECHOLS, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
DOUGLAS K. MICKLE.
                ______________________
2                              RANDOLPH   v. UNITED STATES



    Before PROST, Chief Judge, CHEN, and STOLL, Circuit
                        Judges.
PER CURIAM.
    The United States Department of the Navy (Navy)
dishonorably discharged Jerome Randolph, the pro se
appellant, after a court-martial convicted him for sexual
assault and falsifying a statement about that assault.
After this discharge, Mr. Randolph repeatedly sought
expungement of his court-martial conviction, as well as an
award of back pay and an upgraded discharge status,
before the Board for Correction of Naval Records (Board).
The Board denied him any relief. He ultimately filed suit
against the United States (government) in the United
States Court of Federal Claims (Claims Court) seeking
the same relief he sought from the Board, as well as
claiming relief from defamation. The Claims Court con-
cluded that, in light of his court-martial conviction, the
Board reasonably refused to award him back pay and
upgrade his discharge status. The Claims Court also held
that it had no jurisdiction to expunge his court-martial
conviction or to proceed with his defamation claim. Even
after we broadly construe Mr. Randolph’s arguments on
appeal, we affirm.
                      BACKGROUND
    Mr. Randolph was a commissioned officer in the Navy
from June 2000 until his dismissal in May 2011. In 2009,
a Seaman Recruit (Recruit) alleged that Mr. Randolph
sexually assaulted her. The Navy investigated the allega-
tion. During the investigation, Mr. Randolph denied ever
having sexual contact with the Recruit, but a forensic
examiner found Mr. Randolph’s semen on the Recruit’s
clothing and body. Mr. Randolph was eventually charged
and brought before a court-martial for violating three
articles of the Uniform Code of Military Justice: Article
107 (making a false statement); Article 120 (rape and
carnal knowledge); and Article 133 (conduct unbecoming
RANDOLPH   v. UNITED STATES                             3



an officer and a gentleman). See 10 U.S.C. §§ 907, 920,
933 (2012).
    In September 2009, Mr. Randolph pleaded guilty to
the charges for violating Articles 107 and 133. The court-
martial found, and Mr. Randolph admitted, that he sex-
ually assaulted the Recruit and subsequently made a
false statement about it. The court-martial convicted him
of violating Articles 107 and 133, sentenced him to con-
finement for twenty-four months, and dismissed him from
the Navy. The charge for violating Article 120 was
dropped.
    In July 2010, the United States Navy-Marine Corps
Court of Criminal Appeals affirmed the court-martial’s
findings and sentence. Mr. Randolph then petitioned for
review with the United States Court of Appeals for the
Armed Forces, which denied his petition in October 2010.
The Navy dishonorably discharged him in May 2011.
    Mr. Randolph petitioned the Board in December 2011,
seeking to have the Board expunge his court-martial
conviction from his military record, upgrade his discharge
status from dishonorable to honorable, and award him
back pay with promotions. He argued that he was enti-
tled to such relief because the sexual assault allegation
was false and the Article 120 violation was dropped. The
Board administratively closed his case until Mr. Randolph
could provide the Board with a record of his court-martial
conviction. Mr. Randolph eventually provided the missing
record, and the Board reopened the case in July 2012.
    In January 2013, after considering the Navy’s investi-
gation into the sexual assault allegation, the court-
martial trial record, which included Mr. Randolph’s
admissions that supported his guilty pleas, Mr. Ran-
dolph’s naval record, and any applicable laws, the Board
denied Mr. Randolph’s request for relief. The Board
explained that there was no evidence that warranted
awarding him back pay or upgrading his discharge status.
4                                RANDOLPH   v. UNITED STATES



It also explained that it construed Mr. Randolph’s petition
as one seeking clemency because it had no authority to
expunge a general-court martial conviction.
    Mr. Randolph sought further review by the Board. In
May 2013, he asked his then-Senator, the Honorable
Mary L. Landrieu, to request on his behalf that the Board
reconsider his petition. She obliged. And the Board
responded in August 2013, but the result was no different,
despite some new evidence that was brought to its atten-
tion. Mr. Randolph petitioned the Board once again in
August 2014, but the Board denied his petition as it had
already considered all of the evidence. The Board advised
him that if he disagreed, he should appeal to an appropri-
ate federal court.
    While awaiting a response from the Board to his Au-
gust 2014 petition, Mr. Randolph wrote a letter to the
then-Secretary of the Department of Defense (Secretary),
the Honorable Chuck Hagel, in mid-September 2014,
apprising the Secretary of his efforts to obtain an honora-
ble discharge. The Secretary referred the letter to the
Board, and the Board responded in October 2014 that it
stood by its previous decisions. The Board again advised
Mr. Randolph to appeal the adverse decision to an appro-
priate federal court, if he so chose.
    Following that advice, Mr. Randolph filed suit against
the government in the Claims Court in June 2016, 1 seek-
ing review of the Board’s decision as to his petition and
additionally claiming that because the Article 120 viola-
tion was dropped, the whole case should have been dis-



    1  Mr. Randolph initially filed suit against the gov-
ernment in the United States District Court for the East-
ern District of Virginia, but the district court, pursuant to
an agreement by the parties, transferred the case to the
Claims Court. See 28 U.S.C. § 1631 (2012).
RANDOLPH   v. UNITED STATES                                5



missed because the Article 107 and Article 133 violations
stemmed from the alleged Article 120 violation. He also
asserted a defamation claim against the government. The
government moved to dismiss all of his claims for lack of
subject matter jurisdiction, or alternatively, for judgment
on the administrative record as to all claims.
    The Claims Court held that it had no jurisdiction to
expunge Mr. Randolph’s court-martial conviction or to
hear his defamation claim against the government. And
it concluded that the administrative record reasonably
demonstrated that he was entitled to neither back pay nor
an upgraded discharge status because the Board found
that he pleaded guilty to violating Articles 107 and 133,
and any potential mitigating factors did not outweigh
these pleas.
   Mr. Randolph appeals, and we have jurisdiction under
28 U.S.C. § 1295(a)(3) (2012).
                  STANDARDS OF REVIEW
    We review a decision of the Claims Court dismissing
claims for lack of jurisdiction de novo. See Dehne v.
United States, 970 F.2d 890, 892 (Fed. Cir. 1992) (citing
Zumerling v. Marsh, 783 F.2d 1032, 1034 (Fed. Cir.
1986)). The Claims Court’s fact-findings in support of its
jurisdictional conclusions are reviewed for clear error. See
Moyer v. United States, 190 F.3d 1314, 1317–18 (Fed. Cir.
1999).
    Similarly, we review a decision of the Claims Court
granting a motion for judgment on the administrative
record de novo. See Chambers v. United States, 417 F.3d
1218, 1227 (Fed. Cir. 2005) (citing McHenry v. United
States, 367 F.3d 1370, 1377 (Fed. Cir. 2004)). “According-
ly, we will not disturb the decision of [the Board] unless it
is arbitrary, capricious, contrary to law, or unsupported
by substantial evidence.” Id. (citing Haselrig v. United
States, 333 F.3d 1354, 1355 (Fed. Cir. 2003)).
6                               RANDOLPH   v. UNITED STATES



                       DISCUSSION
    On appeal, Mr. Randolph does not challenge the
Claims Court’s dismissal of his defamation claim. He
appeals the Claims Court’s judgment on the administra-
tive record in favor of the government as to his claim for
back pay and an upgraded discharge status, and its
dismissal of his claim for an expungement of his court-
martial conviction for lack of jurisdiction. His appeal is
without merit.
          I. Back Pay And Upgraded Discharge
    The Board reasonably declined to award Mr. Ran-
dolph back pay and upgrade his discharge status, relying
on his court-martial conviction. Suppl. App. at 22. Mr.
Randolph pleaded guilty to violating Articles 107 and 133,
and in doing so, he admitted that he sexually assaulted
the Recruit and falsely stated he did not during the
Navy’s investigation. Id. at 84–88.
    Mr. Randolph complains that the Claims Court did
not consider an unredacted version of the court-martial
record before deciding that the Board properly rejected his
request for relief. See Informal Appellant Br. at 1 ¶ 2. As
the government represents, however, these redactions
were made in accordance with applicable laws and rules
pertaining to personal information of third parties and
minors. See Appellee Br. at 11 (first citing 5 U.S.C. §§
552a(a)(4), 552a(d)(1) (2012); and then citing Fed. R. Civ.
P. 5.2). Moreover, the redactions are inconsequential as
they do not affect or undermine Mr. Randolph’s admis-
sions underlying his guilty pleas. See Suppl. App. at 84–
88. The Claims Court did not err in entering judgment on
the administrative record in favor of the government as to
his claims for back pay and an upgraded discharge status.
      II. Expungement Of Court-Martial Conviction
   The Claims Court held that it had no jurisdiction to
expunge Mr. Randolph’s court-martial conviction from his
RANDOLPH   v. UNITED STATES                               7



military record because he did not allege any constitu-
tional defects underlying the conviction. Id. at 11.
    We agree. See Matias v. United States, 923 F.2d 821,
823 (Fed. Cir. 1990) (“We have long honored the rule that
‘judgments by courts-martial, although not subject to
direct review by federal civil courts, may nevertheless be
subject to narrow collateral attack in such courts on
constitutional grounds’ when traditional Tucker Act
jurisdiction is present.” (quoting Bowling v. United States,
713 F.2d 1558, 1560 (Fed. Cir. 1983))). Mr. Randolph’s
petition to the Claims Court for review of the Board’s
adverse decisions is void of any constitutional allegation.
See Cossio v. Donley, 527 F. App’x 932, 936 (Fed. Cir.
2013) (“[Appellant] does not contend that the court-
martial proceeding was constitutionally flawed, and he
has therefore not shown a basis for a collateral attack on
his convictions.”); Madsen v. United States, 31 F. App’x
710, 713–14 (Fed. Cir. 2002) (explaining that where
alleged court-martial errors do not amount to impairment
of constitutional due process, those errors are “unreview-
able by the civilian courts”).
     Mr. Randolph attempts to correct his pleading defi-
ciency on appeal by asserting that there were constitu-
tional deficiencies in the Navy’s investigation of the
sexual assault, thereby tainting the court-martial convic-
tion. See Informal Appellant Br. at 1 ¶¶ 3–5; see also
Reply at 5, 7–8. But these assertions were never raised
during the appeal of his court-martial conviction through
the military system, let alone to the Board or to the
Claims Court, and they cannot be raised now as there is
no good cause for the delay. See Martinez v. United
States, 914 F.2d 1486, 1488 (Fed. Cir. 1990) (“Absent a
showing of good cause and prejudice, an appellant’s
failure to raise his constitutional claims in the military
court system bars him from raising them in federal court.”
(citations omitted)). And in any event, these assertions
are directly contrary to his representations to the United
8                                 RANDOLPH   v. UNITED STATES



States Navy-Marine Corps Court of Criminal Appeals and
the United States Court of Appeals for the Armed Forces
that there were no constitutional errors with the investi-
gation or the court-martial conviction. 2 See Suppl. App.
at 328 (appealing court-martial conviction to United
States Navy-Marine Corps Court of Criminal Appeals, but
“submit[ting] the case on its merits . . . without specific
assignment of errors or brief”); id. at 325 (appealing court-
martial conviction to United States Court of Appeals for
the Armed Forces, but “submit[ting] the case on its merits
. . . without specific assignment of errors or brief”). There-
fore, the Claims Court did not err in dismissing Mr.
Randolph’s claim for an expungement of the court-martial
conviction from his military record.
                        CONCLUSION
    For the foregoing reasons, we affirm.
                        AFFIRMED




    2   In these assertions, Mr. Randolph emphasizes
that the Recruit “lied” during the investigation. See
Informal Appellant Br. at 1 ¶¶ 3, 5; see also Reply at 5.
But even if Mr. Randolph’s constitutional challenges were
properly before us, we would be in no position to assess
the credibility of any statement made by the Recruit. See
Bowling, 713 F.2d at 1562 (“As to the credibility of the
challenged witness, credibility is for the trier of fact who
has had an opportunity to see and to hear the witness
under oath and cross-examination. . . . [I]t is not the
responsibility of a civil court to reweigh the factual evi-
dence[,] and in any event[,] those factual determinations
made by a court-martial are not of constitutional signifi-
cance, absent a showing that the trial was not a fair and
disciplined contest.” (citations omitted)).
RANDOLPH   v. UNITED STATES       9



                          COSTS
   No costs.